department of the treasury internal_revenue_service washington d c jun one f a t tax_exempt_and_government_entities_division uniform issue list no legend church congregation a congregation b congregation c congregation d congregation e congregation f congregation g congregation h corporation system j plan k committee state l state m state n ladies and gentlemen this is in response to a letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a private_letter_ruling that plan k is a church_plan within the meaning of sec_414 of the internal_revenue_code the code the following facts and representations have been submitted corporation is a nonprofit corporation organized under the laws of state l corporation was formed in system that was at that time sponsored by congregations a and b in’ congregation c became a member of corporation in may d and f became members of corporation i and in april congregations g and h became members of corporation corporations a through h are herein collectively referred to as the congregations’ to oversee system j a regional health care congregations in fulfilling their health care missions within the church the congregations established a number of hospitals and related health care organizations as congregations c d e f g and h became members of corporation i the various hospitals controlled by those congregations also were merged with and brought under the control of corporation i corporation is involved in health care as an extension of the church's healing ministry corporation i's formation and operation represents a decision by the congregations to foster collaborative efforts within their sponsorship of health care institutions that are grounded in the traditions and values of the church consistent with the beliefs of the congregations the missions and beliefs of corporation are i the healing ministry of the church as an essential part of the its mission in contemporary society ii the collaboration with others who support judeo-christian values in developing creative responses to health care needs and iii the values and principles promulgated for church health care institutions and services by church leaders in the united_states of america the ultimate responsibility for the direction and decisions of corporation i's health care ministry resides with its a religious leadership position within one of the congregations pursuant to corporation i’s restated articles of incorporation congregations a b and c each appoint two corporate members congregations d e f and g each appoint one corporate member and congregation h has chosen not to appoint a member corporate members each of whom holds the head of the particular congregation or a designee is appointed to serve as a corporate member the congregations that receive additional corporate member positions select the remaining members from that congregation's governing counsel or from its general membership each of the _ corporate members of corporation share equal voting rights the members also have certain reserved powers over corporation including the power to approve any change or amendment of its philosophy and mission in addition pursuant to corporation ’s restated articles of incorporation and amended and restated bylaws the members elect its board_of directors the board_of directors also retains certain powers and authority over the corporate activities of corporation and its member hospitals corporation i operates and controls approximately hospitals located in states l m and n most of the hospitals are operated directly by corporation a few are operated through corporations of which corporation is the sole member as the sole member corporation acting through its board_of directors has the authority to appoint and remove the directors of these corporations accordingly the congregations can and do effectively direct action taken by corporation and by those corporations of which corporation is the sole member general acute care plan k was established on january for the benefit of employees whose employment terms are governed by collective bargaining agreements and those employees’ beneficiaries plan k allows corporation greater flexibility to address the needs of bargaining unit employees and the requirements of collective bargaining agreements to which corporation is a party plan kis a defined_benefit_plan that is qualified under sec_401 of the code although participation in plan k is limited to employees who are part of a collective bargaining unit and their beneficiaries it is not a plan that is intended to meet the requirements of sec_413 of the code plan k is administered by a committee whose members are appointed and may be removed by corporation ’s board_of directors the committee’s sole purpose is the administration of plan k and other qualified_retirement_plans maintained on behalf of employees of corporation and their beneficiaries the congregations corporation and the are all organizations listed in the official directory of the church in the united_states the internal_revenue_service irs has determined that any organization listed or appearing in the church’s official directory is an organization described in sec_501 of the code that is exempt from tax under sec_501 hospitals managed by corporation based on the foregoing you are requesting a ruling that corporation i’s pension pian is and has been since january code sec_414 a church_plan within the meaning of to qualify under sec_401 of the code an employee’s plan generally must among other requirements meet the minimum_participation_standards of sec_410 and the minimum vesting standards of sec_411 qualified_pension plans also must meet the minimum_funding standards of sec_412 each of these sections however contains an exception for a church_plan as defined in sec_414 unless an election has been made in accordance with sec_410 see sec_410 sec_411 and sec_412 further only the employer or administrator of a plan subject_to erisa is required to file form_5500 or form 5500c annual return report of employee_benefit_plan church pension benefit plans and various welfare_benefit plans that are church plans are excused from the filing see announcement i r b and sec_1 and of the instructions to form_5500 sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 sec_414 of the code provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches in pertinent part sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b of sec_414 sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under sec_414 of the code that organization must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding or both of the plan by an organization described in sec_414 of the code in this case the congregations are religious communities organized under the auspices of the church in furtherance of church teachings and tenets the congregations corporation and the hospitals have a long history of involvement in caring for the health needs of the sick and poor in fulfilling the congregations’ health care missions within the church corporation oversees system j co-sponsored by the congregations as such corporation committed to involvement in health care as a extension of the church’s healing ministry and represents a decision by the congregations to foster collaborative efforts within their sponsorship of health care institutions that are grounded in the traditions and values of the church i sec_2 in addition the congregations corporation and the hospitals are all organizations listed in the official directory of the church in the united_states the irs has determined that any organization listed or appearing in the church’s official directory is an organization described in sec_501 of the code that is exempt from tax under sec_501 organizations which collaborate in furthering the church's teachings and tenets and which are listed in the church's official directory also are considered to be associated with and share common religious bonds with the church under the principles of sec_414 of the code the employees of corporation and the hospitals are considered employees of organizations that are exempt from tax under sec_501 and are associated with a church_or_convention_or_association_of_churches therefore in view of the stated purposes of the congregations corporation and the hospitals their actual activities and their recognized status within the church as evidenced by their listing in the church’s official directory it is concluded that the employees of corporation and the hospitals are deemed employees of the church under sec_414 of the code and for purposes of the church_plan rules additionally under the principles of sec_414 of the code the church is deemed the employer of employees of corporation and the hospitals and therefore is treated as the employer of those organizations’ employees for purposes of the church_plan rules of sec_414 of the code having established that the employees of the congregations corporation and the hospitals are deemed to be church employees the remaining issue is whether the administrative committee of plan k is an organization controlled by or associated with a church_or_convention_or_association_of_churches the principal purpose or function of which is the administration or funding of a plan within the meaning of sec_414 of the code in this case plan k is administered by its committee whose members are appointed and may be removed by corporation ’s board_of directors which in turn is appointed by the congregations the sole purpose of the committee is the administration of plan k and other qualified_retirement_plans maintained on behalf of employees of corporation we conclude therefore that the principal purpose of the committee is the administration or funding of a plan or program for the provision of retirement benefits for employees that are deemed to be employees of a church_or_convention_or_association_of_churches it is further concluded that plan k as administered by the committee is a plan administered by an organization described in sec_414 of the code based upon the foregoing it is ruled that plan k is a church_plan within the meaning of sec_414 of the code and has been a church_plan since its effective date of january this letter expresses no opinion as to whether plan k qualified_plan under sec_401 of the code the determination as to whether a plan remains qualified under sec_401 is within the jurisdiction of the employee_plans determinations office in cincinnati ohio is or continues to be a this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative pursuant to a power_of_attorney on file in this office should you have any questions pertaining to this ruling you may contact of this office at sincerely yours donzell littlejohn acting manager employee_plans technical group enclosures ruling letter deleted version of the ruling letter copy of notice of intention to disclose notice cc
